DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 17/126,645, filed 12/18/2020, claims priority from US Provisional Application 62/950,901, filed 12/19/2019.
The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
This Non-Final Office Action is in response to Applicant’s communication of March 29, 2021.
Claims 1-20 are pending, of which claims 1 and 10 are independent.
All pending claims have been examined on the merits.  

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on March 29, 2021 has been considered. 

Claim Objections
Claim 1 is objected to because of the following informalities: the phrase “receiving, at a processing unit, a request for connection to at least one of the plurality of entities” ends with a period, when it should end with a semi-colon.
Claim 11 is objected to because of the following informalities: the phrase “receive, at a processing unit, a request for connection to at least one entity of the plurality of entities” ends with a period, when it should end with a semi-colon.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The expression “big data technology” is vague and indefinite.  One of ordinary skill in the art at the time the application was filed would not know what this expression refers to.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention recites a judicial exception (i.e. an abstract idea) without “significantly more”.  
In regards to Step 1 of the Alice/Mayo analysis, all of the claims 1-20 fall within the four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter (See MPEP §2106.03).
More specifically, claims 1-10 are method claims that recite: “A computer implemented method for managing associations between a plurality of entities in a networked environment”.  Claims 11-20 are apparatus claims that recites a “processing unit” operative to perform the methods recited in method claims 1-10. 
However, in regards to revised Step 2A, Prong One of the Alice/Mayo analysis, all of the claims 1-20 recite a judicial exception: an abstract idea (See MPEP §2106.04). 
More specifically, claims 1-20 recite “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
As stated in the following claimed steps in independent claim 1 (emphasis added): 
associating with said node though one or more interaction mediums provided by the biometric data is used for payment processing for one or more services available to the entity on the system though the graphical user interface.” 

Independent claim 11 recites similar steps.
A similar abstract idea was held to be ineligible subject matter in Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 2017 U.S. App. LEXIS 24781 (Fed. Cir. Dec. 8, 2017):
Under Alice, the claims of the ’582 patent are manifestly directed to an abstract idea, which the district court accurately described as “local processing of payments for remotely purchased goods.” Inventor Holdings, 123 F. Supp. 3d at 561 (citing ’582 patent col. 1 ll. 6–10). The idea that a customer may pay for items ordered from a remote seller at a third-party’s local establishment is the type of fundamental business practice that, when implemented using generic computer technology, is not patent eligible under Alice. 134 S. Ct. at 2355 (quoting Le Roy v. Tatham, 55 U.S. 156, 175 (1852) (“A principle, in the abstract, is a fundamental truth; an original cause; a motive; these cannot be patented, as no one can claim in either of them an exclusive right.”)). As we explained in Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012), the abstract idea exception to patent eligibility disallows the patenting of “basic concept[s],” such as “processing information through a clearinghouse,” because no entity is entitled to “wholly preempt” such concepts. Id.; see also Alice, 134 S. Ct. at 2354.

A similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the U.S. Supreme Court in Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2356-57, 110 USPQ2d 1976, 1982 (2014). 
Moreover, claims 1-20 recite “Mathematical Concepts", specifically “Mathematical Relationships”, “Mathematical Formulas or Equations”, and “Mathematical Calculations”, as discussed in MPEP §2106.04(a)(2) Part (IV), and in the 2019 Revised Patent Subject Matter Eligibility Guidance.  
As stated in the following claimed steps in independent claim 1 (emphasis added): 
	"accessing a network graph for the plurality of entities registered with the processing unit wherein the network graph comprises pre-identified connections for the plurality of entities, based on an entity profile for each of the plurality of entities;
		determining an importance score for each of the nodes in relation to the requesting node;
	identifying one or more nodes with the importance scores above a predetermined threshold;
	displaying a list of identified nodes on a graphical user interface associated with a client device of the requesting node.” 

All of the above cited steps are from the branch of mathematics called “graph theory”.
Independent claim 11
In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the pending claims recite an “abstract idea”, because the judicial exception is not integrated into a "practical application" of that exception.
More specifically, according to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”, at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf (emphasis added):
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

In contrast, the presently pending claims recite additional elements that are so broad that they impose no meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the judicial exception. 
More specifically, all additional elements in the claims (that are added to the judicial exception) merely do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”. 
For example, independent claims 1 and 11 recite “determining an importance score for each of the nodes in relation to the requesting node;”, but do not recite how this is done, thereby monopolizing the judicial exception.  
In regards to Step 2B of the Alice/Mayo analysis, claims 1-20 do not recite additional elements that are sufficient to amount to “significantly more” than the judicial exception. 
The claims 1-20 merely add the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement the abstract idea on a computer, as discussed in MPEP § 2106.05(f), which states the following (emphasis added):
By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4-8, 11, 12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0039688 A1 to Ahn et al. (“Ahn”. Filed Aug. 5, 2016. Published Feb. 8, 2018) in view of US 9,147,117 B1 to Madhu et al. (“Madhu”. Filed June 11, 2014.  Published Sept. 29, 2015).
In regards to claim 1,
1. A computer implemented method for managing associations between a plurality of entities in a networked environment, the method comprising:
	receiving, at a processing unit, a request for connection to at least one of the plurality of entities;

(See Ahn, para. [0019]: “Once registered, a member may invite other members, or be invited by other members, to connect via the social network service. A “connection” may use a bi-lateral agreement by the members, such that both members acknowledge the establishment of the connection. Similarly, with some embodiments, a member may elect to “follow” another member. In contrast to establishing a “connection”, the concept of “following” another member typically is a unilateral operation, and at least with some embodiments, does not include acknowledgement or approval by the member that is being followed. When one member follows another, the member who is following may receive automatic notifications about various activities undertaken by the member being followed.”)

	accessing a network graph for the plurality of entities registered with the processing unit wherein the network graph comprises pre- identified connections for the plurality of entities, based on an entity profile for each of the plurality of entities;
	determining an importance score for each of the nodes in relation to the requesting node;

(See Ahn, para. [0033]: “The importance module 280 may compute a status of an entity in a graph. For example, the status of the entity may be determined by node degree techniques, views the entity received on a website, search engine referral traffic, network centrality calculations, or other suitable algorithms. In some embodiments, the network centrality calculations may include betweenness centrality or an eigenvector centrality. The importance module 280 may determine importance scores indicative of the status of the entity.”)

(See Ahn, para. [0077]: “In operation 740, the importance module 280 identifies a set of importance scores for a set of second members within the one or more specified clusters (e.g., a second cluster or a third cluster). The set of second members each having a level of importance within the one or more specified clusters. The importance score may measure an importance or value of a member within the social network system 10, with respect to a given microindustry. In some embodiments, to identify the importance score, the importance module 280 may define a graph including a set of nodes and edges. The nodes may represent members having user profiles associated with one or more second cluster and one or more third cluster. The edges may extend between nodes of the graph where members represented by the node are connected on the social network system 10. The importance module 280 may apply one or more operations to the graph to identify the importance score for each member represented on the graph. In some embodiments, the importance module 280 may generate the importance score using centrality measures on the graph such as betweenness centrality, a seniority score, or a propensity module. In some embodiments, the importance module 280 may also incorporate interaction statistics from a social network, such as profile views, search queries, and the like, into the importance score.”)

	identifying one or more nodes with the importance scores above a predetermined threshold;

(See Ahn, para. [0052]: “In operation 410, the movement module 230 continuously monitors the set of social network data to identify the change of association, within one or more user profiles of the set of user profiles, from the first entity to the second entity. In some embodiments, the change of association of the operation 410 may be a first change of association. The movement module 230 may continuously monitor the set of social network data by periodic access of the social network data directly or via a network. For example, the periodic access may be performed as predetermined time intervals or based on one or more events identified within the social network data or the social network system 10. An event may be a change in the set of social network data sufficient to cause a change in a set of user profiles above a predetermined threshold. For example, a merger of two entities or a dissolution of an entity causing a change of association of a number of members of the social network system 10 may cause the movement module 230 to access the social network data and identify the change of association.”)

(See Ahn, para. [0053]: “In some instances, continuous monitoring of the set of social network data may be performed by periodic or continuous updates from the social network system 10. In these embodiments, the movement module 230 may be understood to be continuously listening for updates The social network system 10, upon receiving a user profile update including a change of association, may transmit the change of association to the movement module 230.”)

	displaying a list of identified nodes on a graphical user interface associated with a client device of the requesting node;

(See Ahn, para. [0062]: “In some embodiments, the entity feature vector may be identified based on a parameterization of the clustering process (e.g., the method 300, the method 600, or the method 500). For example, where the operation is being performed to identify clusters based on a region, the entity feature vector may be identified based on region attributes for user profiles associated with the entity. The identified entity feature vector may be an attribute included in a highest proportion of user profiles associated with the entity, based on a parameter specified as a basis for generating clusters.”)

	transmitting a connection request to selected one or more nodes; and

(See Ahn, para. [0019]: “Once registered, a member may invite other members, or be invited by other members, to connect via the social network service. A “connection” may use a bi-lateral agreement by the members, such that both members acknowledge the establishment of the connection. Similarly, with some embodiments, a member may elect to “follow” another member. In contrast to establishing a “connection”, the concept of “following” another member typically is a unilateral operation, and at least with some embodiments, does not include acknowledgement or approval by the member that is being followed.”)

(See Ahn, para. [0075]: “In operation 720, the interest module 270 identifies a contact history for the first member. The contact history representing one or more entities of the one or more specified clusters with which the first member has interacted. The contact history may be identified by the interest module 270 by accessing the user profile of the first member on the database 16. The contact history may include member connections in the social network system 10, messages to other members, and other connections to one or more member of the social network system 10.”)

However, under a conservative interpretation of Ahn, it could be argued that Ahn does not explicitly teach the italicized portions below, which are taught by Madhu:
	based on an acceptance of connection request by at least of one of the selected nodes, associating with said node though one or more interaction mediums provided by the biometric data is used for payment processing for one or more services available to the entity on the system though the graphical user interface.

(See Madhu, col.11, line 58 to col. 12, line 12: “Module 1004 includes an authentication and authorization services module. OAuth provides a method for clients to access server resources on behalf of a resource owner (such as a different client or an end-user). It also provides a process for end-users to authorize third-party access to their server resources without sharing their credentials (typically, a username and password pair), using user-agent redirections. Security Assertion Markup Language may be used in various embodiments. Module 1004 can be used to implement multi-factor authentication services for the system. Multi-factor authentication is an approach to security authentication that involves the user of a system providing more than one form of verification in order to prove their identity to gain access to the system. Multi-factor authentication takes advantage of a combination of These factors may include verification by something a user is (such as facial recognition or other form of biometrics), something the user knows (such as a password), and/or something the user has (such as a smart card or a security token). Due to their enhanced complexity, authentication systems using a multi-factor configuration can be harder to compromise than others that use a single factor.”)

(See Madhu, col.12, lines 13-17: “Module 1006 includes a social network services module which can be programmed to allow users to opt into the Socure service or system. A user may sign into the Socure system by using one or more social network identities.”)

(See Madhu, col.12, lines 17-29: “Various data storage media 1008 can be provided to store data in association with operation of the system. The data storage media can be programmed for storage and retrieval of authentication and authorization data, for example. Certain data storage media 1008 can be programmed for collecting and storing biometric data or biometric identifiers, for example, which are distinctive, measurable characteristics used to label and describe individuals. Biometric identifiers are often categorized as physiological versus behavioral characteristics. A physiological biometric can identify a user by voice, DNA, hand print or behavior. Behavioral biometrics are related to the behavior of a person, including but not limited to: typing, rhythm, gait, and voice, among others.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for determining an influence score between users in a social media network, as taught by Ahn above (see Ahn’s para. [0033]), with the use of biometric data for user authentication, as further taught by Madhu above, because doing so results in “more effective computer-implemented tools, strategies, and techniques that can help to authenticate users of computer-based and online systems and to reduce the potential for malicious or fraudulent online activity” (See Madhu, col.1, lines 38-43).  

In regards to claim 2,
2. The computer implemented method of claim 1 wherein the entity profile comprises metadata and one or more attributes related to an entity and wherein the one or more attribute relates to at least one of personality traits, sexual compatibility, biometric data including DNA and genome samples.

(See Madhu, col.12, lines 17-29: “Various data storage media 1008 can be provided to store data in association with operation of the system. The data storage media can be programmed for storage and retrieval of authentication and authorization data, for example. Certain data storage media 1008 can be programmed for collecting and storing biometric data or biometric identifiers, for example, which are distinctive, measurable characteristics used to label and describe individuals. Biometric identifiers are often categorized as physiological versus behavioral characteristics. A physiological biometric can identify a user by voice, DNA, hand print or behavior. Behavioral biometrics are related to the behavior of a person, including but not limited to: typing, rhythm, gait, and voice, among others.”)



In regards to claim 4,
4. The computer implemented method of claim 1 wherein the importance score is based on a correlation of one or more attributes from the user profile information of the two nodes.

(See Ahn, para. [0077]: “The importance module 280 may apply one or more operations to the graph to identify the importance score for each member represented on the graph. In some embodiments, the importance module 280 may generate the importance score using centrality measures on the graph such as betweenness centrality, a seniority score, or a propensity module. In some embodiments, the importance module 280 may also incorporate interaction statistics from a social network, such as profile views, search queries, and the like, into the importance score.”)

The Examiner interprets that Ahn’s “centrality measures on the graph” (such as betweenness centrality, a seniority score, or a propensity module), and/or Ahn’s “interaction statistics from a social network” (such as profile views, search queries, and the like) used to generate the importance score in Ahn, reads on the claimed “correlation of one or more attributes from the user profile information of the two nodes”.

In regards to claim 5,
5. The computer implemented method of claim 1 wherein the importance score is based on one or more selected preferences inputted by the requesting node.

(See Ahn, para. [0077]: “The importance module 280 may apply one or more operations to the graph to identify the importance score for each member represented on the graph. In some embodiments, the importance module 280 may generate the importance score using centrality measures on the graph such as betweenness centrality, a seniority score, or a propensity module. In some embodiments, the importance module 280 may also incorporate interaction statistics from a social network, such as profile views, search queries, and the like, into the importance score.”)

The Examiner interprets that  

(See Ahn, para. [0019]: “Once registered, a member may invite other members, or be invited by other members, to connect via the social network service. A “connection” may use a bi-lateral agreement by the members, such that both members acknowledge the establishment of the connection. Similarly, with some embodiments, a member may elect to “follow” another member. In contrast to establishing a “connection”, the concept of “following” another member typically is a unilateral operation, and at least with some embodiments, does not include acknowledgement or approval by the member that is being followed. When one member follows another, the member who is following may receive automatic notifications about various activities undertaken by the member being followed.”)

The Examiner interprets that ““Once registered, a member may invite other members, or be invited by other members, to connect via the social network service. A “connection” may use a bi-lateral agreement by the members, such that both members acknowledge the establishment of the connection” reads on the claimed features.


In regards to claim 6,
6. The computer implemented method of claim 1 wherein the network graph is updated once the requesting node accepts a connection request for at least one entity.

(See Ahn, para. [0028]: “The movement module 230 identifies movement data represented in sets of member profiles. In some instances, the movement data may indicate a change of association of a member of the social network system 10 between a first entity and a second entity. The movement data may be indicated by a change or modification of member profiles indicating a new current employer, or other changes of association. In some instances, the movement module 230 identifies movement data in response to an update or change indication from the social network system 10 responsive to changes in member profiles. In some instances, the movement module 230 monitors the sets of social network data to identify changes of association. The monitoring may be continuous or may be periodic, in some embodiments.”)

In regards to claim 7,
7. The computer implemented method of claim 1 wherein each of the plurality of entities is authenticated through biometric recognition.

(See Madhu, col.11, line 58 to col. 12, line 12: “Module 1004 includes an authentication and authorization services module. OAuth provides a method for clients to access server resources on behalf of a resource owner (such as a different client or an end-user). It also provides a process for end-users to authorize third-party access to their server resources without sharing their credentials (typically, a username and password pair), using user-agent redirections. Security Assertion Markup Language may be used in various embodiments. Module 1004 can be used to implement multi-factor authentication services for the system. Multi-factor authentication is an approach to security authentication that involves the user of a system providing more than one form of verification in order to prove their identity to gain access to the system. Multi-factor authentication takes advantage of a combination of several factors of authentication. These factors may include verification by something a user is (such as facial recognition or other form of biometrics), something the user knows (such as a password), and/or something the user has (such as a smart card or a security token). Due to their enhanced complexity, authentication systems using a multi-factor configuration can be harder to compromise than others that use a single factor.”)

In regards to claim 8,
8. The computer implemented method of claim 1 wherein biometric data is used for payment processing for one or more services available to the entity.

(See Madhu, col.2, lines 36-43: “FIGS. 1 and 2 provide an overview of various process aspects and system components associated with certain embodiments of the invention. As shown, a facial evaluation system 102 can be programmed to communicate and/or execute a facial recognition application 104 in association with one or more end users 106. In one scenario, the end user 106 may attempt to interface with or access a client system 108, such as to perform a variety of online transactions.”)

(See Madhu, col.2, lines 44-50: “In various embodiments, the client system 108 may be associated with an entity or enterprise involved in many different areas of online transaction or authorization, including but not limited to: financial services, payments, electronic commerce, gaming, merchant services, 

In regards to claims 11, 12, and 14-18, they are rejected on the same grounds as claims 1, 2, and 4-8, respectively.
Claims 3, 9, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Madhu as applied to independent claims 1 and 11 above, and further in view of US 2017/0221010 A1 to Brdiczka et al. (“Brdiczka”. Eff. Filed Aug. 17, 2016.  Published Aug. 3, 2017).
In regards to claim 3, Madhu teaches:
3. The computer implemented method of claim 1 further comprising calculating an integrity score for each of the plurality of entity 

	(See Madhu, col.11, line 58 to col. 12, line 12: “Module 1004 includes an authentication and authorization services module. OAuth provides a method for clients to access server resources on behalf of a resource owner (such as a different client or an end-user). It also provides a process for end-users to authorize third-party access to their server resources without sharing their credentials (typically, a username and password pair), using user-agent redirections. Security Assertion Markup Language may be used in various embodiments. Module 1004 can be used to implement multi-factor authentication services for the system. Multi-factor authentication is an approach to security authentication that involves the user of a system providing more than one form of verification in order to prove their identity to gain access to the system. Multi-factor authentication takes advantage of a combination of several factors of authentication. These factors may include verification by something a user is (such as facial recognition or other form of biometrics), something the user knows (such as a password), and/or something the user has (such as a smart card or a security token). Due to their enhanced complexity, authentication systems using a multi-factor configuration can be harder to compromise than others that use a single factor.”)

However, under a conservative interpretation of Ahn in view of Madhu, it could be argued that Ahn in view of Madhu does not explicitly teach the italicized portions below, which are taught by Brdiczka:
using big data technology assessing authenticity of one or more information provided by said entity.

(See Brdiczka, para. [0041]: “FIG. 3 presents a flowchart generally representing the steps undertaken in one embodiment for data mining messaging systems to discover job opportunities matching a candidate with associated references.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for determining an influence score between users in a social media network, as taught by Ahn above (see Ahn’s para. [0033]), with the use of biometric data for user authentication, as further taught by Madhu above, with Brdiczka’s system Brdiczka’s system and method for generating a short list of matching jobs is a practical application of the combination of Ahn and Madhu.  
In regards to claim 9, while Ahn discloses determining importance scores of nodes:
(See Ahn, para. [0033]: “The importance module 280 may compute a status of an entity in a graph. For example, the status of the entity may be determined by node degree techniques, views the entity received on a website, search engine referral traffic, network centrality calculations, or other suitable algorithms. In some embodiments, the network centrality calculations may include betweenness centrality or an eigenvector centrality. The importance module 280 may determine importance scores indicative of the status of the entity.”)

However, under a conservative interpretation of Ahn in view of Madhu, it could be argued that Ahn in view of Madhu does not explicitly teach the italicized portions below, which are taught by Brdiczka:
9. The computer implemented method of claim 1 wherein the method comprises sorting the one or more identified nodes based on the determined importance scores.

(See Brdiczka, para. [0036]: “The company graph constructor 244 may include a company connector 246 having functionality for determining the company connections for each node of the referral graph and a company referral score generator 248 having functionality for generating a referral score for each company of the companies determined for each node of the referral graph.”)

(See Brdiczka, para. [0038]: “The referral ranking engine 264 may include functionality in an embodiment for receiving a request to rank a list of job matches scored by the job match engine 262 with a match score weighted by the company referral score, and functionality to generate a short list of ranked jobs for the candidate. In an embodiment, the referral ranking engine 264 may include a job list generator 266 having functionality to generate the short list of matching jobs.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for determining an influence score between users in a social media network, as taught by Ahn above (see Ahn’s para. [0033]), with the use of biometric data for user authentication, as further taught by Madhu above, with Brdiczka’s system and method for data mining messaging systems to discover references to companies with job opportunities matching a candidate (see Abstract), because Brdiczka’s system and method for generating a short list of matching jobs is a practical application of the combination of Ahn and Madhu.  
In regards to claims 13 and 19, they are rejected on the same grounds as claims 3 and 9.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Madhu as applied to independent claims 1 and 11 above, and further in view of US 2018/0211718 A1 to Heath (“Heath”. Eff. Filed on Jan. 5, 2018. Published on Jul. 26, 2018).
In regards to claim 10, Ahn discloses the use of a database:
(See Ahn, para. [0036]: “In operation 310, the access module 210 accesses a set of social network data on a social network system 10. The set of social network data may include a set of entity profiles and a set of user profiles. Each entity profile may have one or more associated user profiles. The access module 210 may access the set of social network data on a database of the social network system 10. Where the clustering machine 22 and the database (e.g., the database 16 and the database 18) are part of the social network system 10, the access module 210 may access the database (e.g., database 16 and database 18) directly to retrieve or otherwise access the set of social network data. In some embodiments, where the database is part of a system other than the social network system 10 or is remove from the clustering machine 22, the access module 210 accesses the set of social network data on the database by transmitting a request for at least a portion of the set of social network data and receiving at least a portion of the set of social network data (e.g., a set of user profiles and a set of entity profiles) or data representing associations among user profiles and entity profiles via a network (e.g., the internet).”)

However, under a conservative interpretation of Ahn in view of Madhu, it could be argued that Ahn in view of Madhu does not explicitly teach the italicized portions below, which are taught by Heath:
10. The computer implemented method of claim 1 further comprising cross- checking information provided by an entity with public data stored on a blockchain ledger.

(See Heath, para. [0123]: “Blockchain Technology, originally block chain, is a continuously growing list of records, called blocks, which are linked and secured using cryptography. Each block typically contains a hash pointer as a link to a previous block, a timestamp and transaction data. By design, blockchains are inherently resistant to modification of the data. The Harvard Business Review describes it as "an open, distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way." For use as a distributed ledger, a blockchain is typically managed by a peer-to-peer network collectively adhering to a protocol for validating new blocks. Once recorded, the data in any given block cannot be altered retroactively without the alteration of all subsequent blocks, which requires collusion of the network majority. Blockchains are secure by design and are an example of a distributed computing system with high Byzantine fault tolerance. Decentralized consensus has therefore been achieved with a blockchain. This makes blockchains potentially suitable for the recording of events, medical records, and other records management activities, such as identity management, transaction processing, documenting provenance, food traceability or voting. The first blockchain was conceptualized in 2008 by an anonymous person or group known as Satoshi Nakamoto and implemented in 2009 as a core component of bitcoin where it serves as the public ledger for all transactions. The invention of the blockchain for bitcoin made it the first digital currency to solve the double spending problem without the need of a trusted authority or central server. The bitcoin design has been the inspiration for other applications. blockchain is a digitized, decentralized, public ledger of all cryptocurrency transactions. Constantly growing as `completed` blocks (the most recent transactions) are recorded and added to it in chronological order, it allows market participants to keep track of digital currency transactions without central recordkeeping. Each node (a computer connected to the network) gets a copy of the blockchain, which is downloaded automatically. Originally developed as the accounting method for the virtual currency Bitcoin, blockchains--which use what's known as distributed ledger technology (DLT)--are appearing in a variety of commercial applications today. Currently, the technology is primarily used to verify transactions, within digital currencies though it is possible to digitize, code and insert practically any document into the blockchain. Doing so creates an indelible record that cannot be changed; furthermore, the record's authenticity can be verified by the entire community using the blockchain instead of a single centralized authority.”)

Heath also teaches the use of an “importance score” of nodes in graph used in social media:

(See Heath, para. [0275]: “The resulting raw centrality value is then modified with the activity level of the author, i.e. the number of posts written by this person, and an importance score for the website where that author is active. Within graph theory and network analysis, there are various measures of the centrality of a vertex within a graph that determine the relative importance of a vertex within the graph. Betweenness is a centrality measure of a vertex within a graph. Vertices that occur on many shortest paths between other vertices have higher betweenness than those that do not. For instance, an influential author on a large website such as MySpace.RTM. will receive a higher influence score than the author of a little known blog.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for determining an influence score between users in a social media network, as taught by Ahn above (see Ahn’s para. [0033]), with the use of biometric data for user authentication, as further taught by Madhu above, with Heaths’s system and method for using blockchain as a publicly accessible database in a system that includes the use of an “importance score” of nodes in graph used in social media, because Heath’s use of blockchain for a publicly accessible database “creates an indelible record that cannot be changed; furthermore, the record's authenticity can be verified by the entire community using the blockchain instead of a single centralized authority” (see Heath, para. [0123]).  
In regards to claim 20, it is rejected on the same grounds as claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See US 2020/0151826 A1 to Ghaffar et al. (“Ghaffar”. Filed Nov. 8, 2018. Published May 14, 2020), Abstract:
A method, computer system, and a computer program product for improving social media network actions is provided. The present invention may include determining a proposed action by a user and predicting a predicted influence score for the proposed action. The present invention may include identifying a prior related action in the user's social media network. The present invention may include retrieving a previously calculated average influence score for the type and user of the prior related action and applying a decay profile to the average influence score from the time of the action to a current time. The present invention may include comparing the predicted influence score with the decayed average influence score at the current time. The present invention may include posting the proposed action on the social 

Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

August 24, 2021